Citation Nr: 0817066	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant claims as the widow of the veteran who served 
in the Philippine Commonwealth Army from September 1941 to 
August 1942 and from June 1945 to February 1946; he also had 
recognized active service with the Special Philippine Scouts 
from July 1946 to April 1949.  The veteran was a prisoner of 
war (POW) from December 25, 1941 to August 29, 1942.  He died 
in August 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on Appeal from a July 2005 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the case of the veteran's death.  She perfected a timely 
appeal to that decision.  


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of that decision the same month, but 
she did not initiate an appeal; the decision became final.  

2.  The additional evidence received since the July 2002 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.  



CONCLUSION OF LAW

The evidence received since the July 2002 rating decision, 
denying service connection for the cause of the veteran's 
death, is not new and material; therefore, this claim cannot 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2005 from the RO to the appellant which 
was issued prior to the RO decision in July 2005.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  By letter dated 
in April 2006, the appellant indicated that she had no 
further information to submit in support of her claim.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It also appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for the cause of the 
veteran's death, and given that she has been provided all the 
criteria necessary for establishing service connection, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the appellant filed her petition to reopen the 
claim for service connection for the cause of the veteran's 
death after August 29, 2001, the Board will apply these 
revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Legal Analysis-New & Material evidence-S/C cause of 
death.

Service connection for the cause of the veteran's death was 
initially denied via rating action issued in July 2002.  The 
appellant was notified of that decision the same month, but 
she did not initiate an appeal; the decision became final.  
Thereafter, in April 2005, the appellant submitted another 
claim asserting that the veteran's death was related to his 
service.  By a rating action in July 2005, the RO denied the 
appellant's claim to reopen.  The regulation governing the 
reopening of claims, 38 C.F.R. § 3.156(a) was revised 
effective August 29, 2001.  Claims filed prior to August 29, 
2001, must be adjudicated using the earlier version.  Claims 
filed after that date will be adjudicated using the revised 
version.  Because the appellant filed her claim in April 
2005, the revised version will be applied.  

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence. New evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

At the time of the prior denial, there was evidence that the 
veteran had recognized active service, to include being a 
former POW, and that he died in August 2000.  The immediate 
cause of death was reported as cardiopulmonary arrest due to, 
or as a result of, R/O pneumonia.  Of record was a statement 
from Dr. Camilo Camarote, dated in July 2001, indicating that 
he had treated the veteran for anxiety and depression in June 
1998 and impacted cerumen in the right ear in January 1999.  
Dr. Camarote noted that the veteran was receiving treatment 
for dextroscoliosis of the thoracic spine, osteoarthritis of 
the knees, and hypercuricemia.  The record also included the 
service medical records.  

In July 2002, the RO noted that, at the time of his death, 
the veteran was only service connected for intestinal 
parasitism due to hookworm.  The RO denied the claim for 
service connection for the cause of death on the basis that 
the post service diagnosis of pneumonia, which caused the 
fatal cardiac arrest, was unrelated to service.  The RO also 
determined that the evidence failed to establish a 
relationship between the veteran's cause of death and service 
or his service-connected disorder.  In essence, there was no 
evidence of the fatal disease process in service, and no 
evidence of a nexus to service.  

Since that determination, evidentiary submissions include the 
appellant's application for DIC benefits, wherein she 
maintained that the veteran's death was caused by a 
disability resulting from his period in captivity as a POW.  
The appellant also submitted a certificate of death, dated 
August 29, 2000, which attributes the cause of the veteran's 
death to cardiopulmonary arrest due to R/O pneumonia.  Also 
submitted was a medical statement from Dr. Camilo Camarote, 
dated in March 2006, which described the current state of the 
appellant's health.  

Having reviewed the recent evidentiary submissions, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for the cause of 
the veteran's death.  None of the evidence received since the 
July 2002 determination tends to show a relationship between 
the cause of the veteran's death and service.  The death 
certificate was previously on file and is cumulative.  The 
medicate evidence regarding the appellant is not material to 
the issue on appeal.  The Court has established that evidence 
that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  The assertion (claim) that death is related to 
service is cumulative of the prior claim.  Accordingly, the 
claim is not reopened.  

Lastly, the Board has reviewed the record to determine 
whether the issue should be reviewed as a new claim based 
upon POW presumptive disabilities.  However, nothing in the 
record suggests that a POW presumptive disability had any 
influence in the cause of the veteran's death.  As such, the 
Board is not presented with either a new claim or a new 
theory of entitlement.  See Suttman v. Brown, 5 Vet. App. 127 
(1993); Vaughn v. Gober, 14 Vet. App. 92 (2000).  
Accordingly, the Board finds that new and material evidence 
has not been received, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 C.F.R. § 3.156 
(2007).  


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


